Citation Nr: 0500163	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include obsessive compulsive disorder (OCD), 
bipolar disorder, and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from July 1967 to January 
1969 in the U.S. Air Force, and from May 1975 to March 1976 
in the U.S. Army.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) San Diego, California 
Regional Office (RO).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The veteran contends that he was assaulted by a fellow 
prisoner while in a correctional custody facility during 
basic military training in the U.S. Air Force.  He contends 
that this was an assault with the intent to commit sexual 
assault.  Service connection for PTSD requires medical 
evidence of a diagnosis of PTSD made in accord with 
applicable diagnostic criteria, medical evidence linking the 
disorder to events the claimant experienced in service and, 
unless the claimant engaged in combat with the enemy or was 
held as a prisoner of war and the claimed stressor is related 
to those experiences, credible supporting evidence that the 
in-service events occurred.  38 C.F.R. §§ 3.304(f), 4.125 
(2003).  In this case, the evidence suggests that further 
review is in order to ensure that the appellant meets the 
diagnostic criteria for PTSD, and to determine if evidence 
can be developed which corroborates his account of 
incarceration during service.

If a claim for entitlement to service connection for PTSD is 
based on personal assault, credible supporting evidence that 
the personal assault occurred is required, but that evidence 
may be found outside the claimant's service records.  38 
C.F.R. § 3.304(f)(3).  Records from law enforcement sources, 
health care providers, and clergy may include such evidence.  
Likewise, statements from family members and other service 
members; evidence of behavior changes, e.g., a request for 
change of assignment, substance abuse, or deterioration in 
work performance, may also constitute credible supporting 
evidence.  Id.

The veteran contends that the incarceration that caused his 
PTSD, or aggravated his OCD, occurred during his basic 
military training in the U.S. Air Force in the second half of 
1967.  His service personnel records do not reflect any 
formal charges, Article 15's or Court Martial, however, in 
his account he describes the incarceration as being in a 
correctional custody facility.  Certain types of corrective 
action in basic training may not require the level of due 
process and documentation commonly associated with military 
justice actions.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a. That evidence from sources other 
than service records may corroborate 
his account of the in-service 
attempted sexual assault.  Examples 
of such evidence include records 
from law enforcement authorities, 
mental health counseling centers, 
hospitals or physicians; records of 
tests for sexually transmitted 
diseases, and statements from family 
members, roommates, fellow service 
members, or clergy.

b. That it is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

2.  The RO should make a further attempt 
to recover the complete service personnel 
records of the veteran, to include any 
records pertaining to basic training at 
[redacted] Air Force Base in July 1967 
while a member of the [redacted]
Military Training Squadron.  The Board 
acknowledges that the RO did, in fact, 
request the complete service personnel 
file in the development of this claim, 
however, the service department's 
response indicates that only the DA Form 
2-1 was provided for the Army records.  
Likewise the Air Force records contain 
only the USAF Form 7 and two evaluation 
reports.  Further efforts should be 
attempted.

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological and psychiatric 
testing and evaluations.  If PTSD is 
diagnosed, the examiner must identify the 
events that he or she believes the 
veteran experienced inservice that meet 
the DSM-IV category A diagnostic criteria 
for PTSD.  If an Axis II diagnosis is 
made, the examiner must address its 
significance and distinguish symptoms 
attributable thereto from those 
attributable to any Axis I disorder 
diagnosed.  If an obsessive compulsive 
disorder is diagnosed the examiners must 
carefully distinguish why the symptoms 
are not an obsessive compulsive 
personality disorder.  See Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, 301.4 vs. 300.3) 

4.  The RO should then prepare a new 
rating decision and readjudicate the 
claim, noting the existence or non-
existence of evidence corroborating the 
inservice events the veteran contends 
caused or aggravated his psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case and provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




